Citation Nr: 1745022	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  13-17 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right eye disability.

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected tinnitus.

4.  Entitlement to service connection for a left shoulder disability.

5.  Entitlement to service connection for a right shoulder disability.

6.  Entitlement to service connection for a left knee disability.

7.  Entitlement to service connection for a right knee disability.

8.  Entitlement to service connection for a right ankle disability.

9.  Entitlement to service connection for a right foot disability.

10.  Entitlement to an initial disability rating in excess of 40 percent for service-connected degenerative disc disease of the lumbar spine.

11.  Entitlement to an effective date prior to November 7, 2016 for the award of a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Gentry C. Hogan, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1978 to July 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In July 2016, the Veteran presented testimony at a Board hearing held before the undersigned Veterans Law Judge via videoconferencing equipment.  A transcript is of record.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (the Court) held that a TDIU claim is part and parcel of an increased rating claim when such claim is raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU in this circumstance when the issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability/disabilities in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  The Veteran states that he has been unemployed since 2009, with his knee and low back disabilities forcing him to stop working.  As a TDIU was previously awarded by a Decision Review Officer in an August 2017 rating decision, but only for a portion of the appeal period, the issue of entitlement to an effective date prior to November 7, 2016 for the award of a TDIU is found to have been raised, and has also been added to the issue list, above.
  
The issues of entitlement to service connection for bilateral shoulder, bilateral knee, right ankle, and right foot disabilities; entitlement to an initial disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine; and entitlement to an effective date prior to November 7, 2016 for the award of a TIDU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

On the record at his July 2016 Board hearing, the Veteran expressed his desire to withdraw his appeals concerning the issues of entitlement to service connection for bilateral hearing loss, entitlement to service connection for a right eye disability, and entitlement to an initial disability rating in excess of 10 percent for service-connected tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met with respect to the issue of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for withdrawal of an appeal by the Veteran have been met with respect to the issue of entitlement to service connection for a right eye disability.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

3.  The criteria for withdrawal of an appeal by the Veteran have been met with respect to the issue of entitlement to an initial disability rating in excess of 10 percent for service-connected tinnitus.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record at a hearing, or otherwise in writing, at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his authorized representative.  

At the July 2016 Board hearing, on the record, the Veteran confirmed that he wished to withdraw his appeals seeking service connection for bilateral hearing loss and a right eye disability and seeking an initial disability rating in excess of 10 percent for service-connected tinnitus.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to these particular issues on appeal.  Accordingly, the Board does not have jurisdiction over them, and the appeals must be dismissed.  


ORDER

The appeal seeking service connection for bilateral hearing loss is dismissed.

The appeal seeking service connection for a right eye disability is dismissed.

The appeal seeking an award of a disability rating in excess of 10 percent for service-connected tinnitus is dismissed.


REMAND

Additional development is found needed prior to adjudication of the remaining appeals.

As an initial matter, while service personnel records from 1998 have been associated with the claims file, the most recent service treatment record (STR) dates from December 1997.  The Veteran separated from active duty in July 1998.  As there is no separation examination of record, the AOJ should contact the appropriate federal records repository and request any outstanding STRs.

As part of the Veteran's claim for a TDIU, his attorney submitted two VA Form 21-4192s, providing the names and addresses of the Veteran's prior employers (A.C. and T.C.) to allow for VA to request employment information from them.  The RO sent letters to both companies in July 2017; the letter to A.C. was returned as undeliverable.  A second letter was sent to A.C. in August 2017, which was again returned as undeliverable.  A letter was sent to the Veteran in September 2017, indicating that the letter to A.C. had been returned as undeliverable; however, the Veteran was not asked to provide alternative contact information.  The record further does not appear to contain a response from T.C.  On remand, the AOJ should contact the Veteran to request any additional necessary information, and then make another attempt to contact T.C. (and A.C.) and request employment information for the Veteran.

The Veteran separated from military service in July 1998.  The first VA treatment record dates from July 2009.  The Veteran submitted a statement in September 2009 indicating that because he had no medical benefits after separating from service, he treated his conditions with over-the-counter medications and appliances.  Military personnel records indicate that the character of the Veteran's service was upgraded to "honorable" in August 2007.  The earliest VA treatment record dates from July 2009, and it is not clear from the record whether this was the Veteran's initial contact with VA treatment providers.  On remand, additional efforts should be taken to ensure that any outstanding VA treatment records are obtained and associated with the claims file.   

At the July 2016 Board hearing, the Veteran testified that he suffers from bilateral knee disabilities from his numerous parachute jumps during service, indicating that in addition to the regular strain of parachute landings, there were a few instances when he landed poorly and hurt each knee.  With regard to his right ankle, the Veteran described having a growth during service which was sore and bothered him.  He indicated that he was given medication to bring the swelling down, but that once it gets better, the soreness comes back.  At the June 2010 VA examination, the Veteran also reported incurring a twisting injury to his right ankle during a jump in 1978.  The Veteran also stated that he hurt/injured his shoulders while doing powerlifting in Korea and continues to experience left shoulder pain that comes and goes and right shoulder ache when lying in bed a certain way.

The Veteran was provided with VA examinations for his right knee, right ankle, and left shoulder in June 2010.  It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The June 2010 examiner provided diagnoses of internal derangement of the right knee, chronic right ankle strain, and chronic left shoulder strain.  She opined that none of these injuries had its onset with the injuries noted in the Veteran's STRs.  For the right knee, she reasoned that although the STRs contain documentation of right knee pain on three occasions between May 1982 and October 1987, there is no medical documentation of a chronic right knee condition from 1987 to the present.  For the right ankle, the examiner noted that the STRs contained five reports of right ankle pain and injury between November 1978 and February 1994, but found it was less likely that the Veteran's current right ankle injury had its onset with the in-service injuries because there is no medical documentation of any on-going right ankle condition or treatment after February 1994.  For the left shoulder, the examiner noted one documented occasion of left shoulder pain in June 1997, thought to be related to muscle strain from lifting weights, but found persuasive that there was no other documentation in the STRs or current VA medical records of any "right" shoulder complaints; and therefore, it was not possible to establish the presence of a continuing "right" shoulder condition starting during active military service.  

The Board finds the opinions and rationales provided to be insufficient for adjudicatory purposes, as the examiner appears to have focused on a lack of a continuity of treatment, rather than a lack of symptoms, as reason for finding it less likely than not that the symptoms and injuries documented in the Veteran's STRs represent initial manifestations of his Veteran's current right knee, right ankle, and left shoulder disabilities.  The examiner further provided no opinion on the likelihood that the current disabilities are etiologically related to the Veteran's in-service activities/duties, to include frequent weight lifting and completing approximately 75 parachute jumps, for which the Veteran received the Parachutist Badge.  Therefore, on remand supplemental examination and medical opinions should be provided to the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).  

No VA examination has yet been provided pertaining to the Veteran's claims for service connection for a right shoulder and left knee disability.  Given the circumstances in this case, the Board finds that such examinations must be provided in order to meet VA's duty to assist the Veteran in substantiating his claims.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R.§ 3.159 (c)(4)(i) (2016).

The Veteran has also not been provided with VA examination pertaining to his claim of entitlement to service connection for a right foot disability.  However, as yet, the record does not contain evidence of a specific current right foot disability.  Although it was stated by the VLJ at the July 2016 Board hearing that this issue was currently on appeal, neither the VLJ nor the Veteran's attorney elicited testimony about the Veteran's right foot during the hearing.  As VA's duty to provide an examination is not triggered unless certain criteria are met, including the presentation of evidence of a current disability or recurrent symptoms, ordering an examination at this time would be premature.  On remand, the Veteran and his representative should be contacted to determine whether the Veteran would like to present evidence on this issue via written communication (e.g. informal hearing presentation) or whether he wishes to present testimony at an additional hearing before the Board.

Finally, the Veteran claims entitlement to an initial disability rating in excess of 40 percent for his service-connected lumbar degenerative disc disease.   He was provided with VA examinations of his thoracolumbar spine in June 2010 and February 2017.  At both examinations, he described low back pain intermittently radiating down his right hip and also pain radiating up his back that caused him headaches.  Under 38 C.F.R. § 4.71a, Note (1) to the General Rating Formula for Diseases and Injuries of the Spine directs that any associated objective neurological abnormalities be evaluated under an appropriate diagnostic code.  As no opinion has yet been provided as to whether the Veteran's described radiating pain and/or headaches represent a neurologic abnormality associated with the lumbar disability, an additional opinion and further examination should be provided. 

Accordingly, the claims are REMANDED for the following action:

1.  Contact the appropriate federal facility/facilities to ensure that the Veteran's complete service treatment records are in the claims file, to include a report of medical examination for the purposes of separation from active duty in mid-1998.  The procedures set forth in 38 C.F.R. § 3.159(c) regarding records requests from Federal facilities must be followed.  All records and responses received should be associated with the claims file.

2.  Send the Veteran appropriate notice that letters sent to his prior employer, A.C., were returned as undeliverable, and that the Veteran will need to provide the AOJ with a corrected address or alternative means of contacting A.C.  If such information is provided, resend the request for the Veteran's employment information pertaining to his claim for VA benefits to A.C..

3.  Conduct follow-up with the Veteran's prior employer, T.C., including but not limited to sending an additional request for the Veteran's employment information pertaining to his claim for VA disability benefits.  All outreach and responses should be documented in the claims file, and the Veteran should be sent appropriate notice if no response is forthcoming after reasonable attempts have been made.   

4.  Obtain any and all of the Veteran's outstanding VA treatment records, to include any from treatment prior to July 2009, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found and/or do not exist.

5.  After completing the above and associating any and all responsive documents with the claims file, schedule the Veteran for VA examination(s) to address the nature and etiology of his claimed left and right shoulder, left and right knee, and right ankle disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The Veteran's claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically note on the report whether such files were reviewed in connection with this examination.  

The examiner should then address the following:

a.  Shoulders

i.  Provide a diagnosis for any left and/or right shoulder disability present at any point during the appeal period (August 2009 to present).

ii.  For any diagnosis identified above, state whether it is at least as likely as not (50 percent or greater probability) that the disorder initially manifested during, or was otherwise caused (at least in part) or aggravated by the Veteran's military service.

The examiner's attention is directed to the Veteran's July 2016 Board hearing testimony where he described injury to both shoulders while participating in an Army powerlifting team, and June 1997 and December 1997 records noting injuries sustained by the Veteran relating to heavy weightlifting, with the June 1997 STR describing left shoulder pain for one month, and working out constantly without rest.

In formulating his or her opinion as to whether any of the Veteran's current shoulder disabilities arose during or are etiologically related to his in-service injuries and/or extensive weightlifting, the examiner should obtain a history from the Veteran regarding the timeline of his symptoms and whether or not he experienced any post-service shoulder injuries in the time between his separation from service and August 2009.  

If the examiner determines that any shoulder disability neither arose during military service nor was caused (at least in part) or aggravated by the Veteran's in-service duties/extensive-weightlifting and/or noted injuries, he/she should provide an explanation as to what more-likely caused the current disabilities, and the medical basis for such conclusion.

b.  Knees

i.  Provide a diagnosis for any left and/or right knee disability present at any point during the appeal period (August 2009 to present).

ii.  For any diagnosis identified above, state whether it is at least as likely as not (50 percent or greater probability) that the disorder initially manifested during, or was otherwise caused (at least in part) or aggravated by the Veteran's military service.

In formulating his or her opinion, the examiner should obtain a history from the Veteran regarding the timeline of his symptoms and whether or not he experienced any post-service knee injuries in the time between his separation from service and August 2009.  

The examiner is advised that the Veteran is in receipt of the Parachutist Badge, and his description of making approximately 75 parachute jumps is consistent with this.  

If the examiner determines that any knee disability neither arose during military service nor was caused (at least in part) or aggravated by his in-service jumps and/or noted injuries, he/she should provide an explanation of what more-likely caused the current disabilities, and the medical basis for such conclusion.

c.  Right Ankle

i.  Provide a diagnosis for any right ankle disability present at any point during the appeal period (August 2009 to present).

ii.  For any diagnosis identified above, state whether it is at least as likely as not (50 percent or greater probability) that the disorder initially manifested during, or was otherwise caused (at least in part) or aggravated by the Veteran's military service.

In formulating his or her opinion, the examiner should obtain a history from the Veteran regarding the timeline of his symptoms and whether or not he experienced any post-service right ankle injury in the time between his separation from service and August 2009.  

The examiner is again advised that the Veteran's report of making approximately 75 parachute jumps during service is found consistent with his service personnel records.  The STRs further document four instances between November 1978 and July 1981 where the Veteran sought medical care for right ankle pain following twisting injuries or relating to long-term pain associated with a ganglion cyst, again noted in a February 1994 STR.  

If the examiner determines that any of the Veteran's right ankle disabilities neither arose during military service nor was caused (at least in part) or aggravated by his in-service jumps and/or noted injuries, he/she should provide an explanation of what more-likely caused the current disability, and the medical basis for such conclusion.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.  

The examiner should not limit their consideration of the record to the aforementioned evidence.

The examiner must include in the medical report the rationale for any opinion expressed, citing to specific evidence in the file, statements by the Veteran, and/or to medical literature or treatises as needed.  If the physician cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

6.  Contact the Veteran and his representative to determine whether the Veteran would like to present evidence of a current right foot disability, and/or recurrent symptoms present during the appeal period.  As no testimony was taken on this issue at the July 2016 Board hearing, the AOJ should ascertain if the Veteran and/or his attorney wish to provide relevant evidence via written communication (e.g. informal hearing presentation) or via formal testimony at an additional hearing before the Board.

In the event that sufficient competent evidence is produced, provide the Veteran with a VA examination concerning the nature and etiology of his current right foot disability, if the criteria of McLendon have been met.

7.  After completing the development in Remand Directives 1-4 and associating all responsive evidence with the claims file, schedule the Veteran for an examination to ascertain the nature and current severity of any neurologic abnormalities associated with the Veteran's service-connected lumbar degenerative disc disease.  All indicated studies must be conducted, and all findings must be reported in detail.  If the examiner determines that only an interview from the Veteran is needed, the in-person examination may be dispensed with in favor of a telephone or videoconference interview.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination. 

After reviewing the medical and lay evidence of record, and interviewing the Veteran, the examiner should identify any neurologic abnormalities associated with the Veteran's lumbar degenerative disc disease.  

The examiner is specifically asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the pain radiating into the right hip and headaches described by the Veteran at the prior two VA examinations represent neurologic abnormalities associated with the Veteran's lumbar degenerative disc disease.  In preparing to reach a conclusion, the examiner should ascertain information from the Veteran as to the frequency, duration, and severity of any such symptoms.    

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.  

The examiner must include in the medical report the rationale for any opinion expressed, citing to specific evidence in the file, statements by the Veteran, and/or to medical literature or treatises as needed.  If the physician cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

8.  Thereafter, review the requested medical reports to ensure responsiveness and compliance with the directives of this remand; implement corrective procedures as needed.

9.  After completing the aforementioned, and any additional development deemed necessary in light of the expanded record, readjudicate the Veteran's claims of  entitlement to service connection for left and right shoulder, left and right knee, right ankle, and right foot disabilities; entitlement to an initial disability rating in excess of 40 percent for service-connected lumbar degenerative disc disease, to include assignment of a separate compensable rating for any associated neurologic abnormality; and entitlement to an effective date prior to November 7, 2016 for the award of a TDIU.  If any of the benefits sought on appeal are not granted in full, the Veteran and his attorney representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


